09-4557-ag
    Kaceli v. Holder
                                                                                      BIA
                                                                              A076 122 782

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 7 th day of July, two thousand ten.

    PRESENT:
             GUIDO CALABRESI,
             ROBERT A. KATZMANN,
             PETER W. HALL,
                   Circuit Judges.
    _______________________________________

    ERVIN KACELI,
             Petitioner,

                       v.                                    09-4557-ag
                                                             NAC

    ERIC H. HOLDER, Jr., U.S. ATTORNEY
    GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                  Michael J. Lacey, Grosse Pointe
                                     Farms, Michigan.

    FOR RESPONDENT:                  Tony West, Assistant Attorney
                                     General, William C. Peachey,
                                     Assistant Director, Paul T.
                                     Cygnarowicz, Trial Attorney, Office
                                     of Immigration Litigation, Civil
                                     Division, United States Department
                                     of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
decision of the Board of Immigration Appeals (“BIA”), it is
hereby ORDERED, ADJUDGED, AND DECREED, that the petition for
review is DENIED.

     Ervin Kaceli, a   native and citizen of Albania, seeks
review of an October   19, 2009, order of the BIA denying his
motion to reopen his   removal proceedings. In re Kaceli, No.
A076 122 782 (B.I.A.   Oct. 19, 2009). We assume the parties’
familiarity with the   underlying facts and procedural history
of the case.

     We review the BIA’s denial of a motion to reopen for
abuse of discretion. See Ali v. Gonzales, 448 F.3d 515, 517
(2d Cir. 2006). An alien who has been ordered removed may
file one motion to reopen but must do so within 90 days of
the final administrative decision. 8 U.S.C. § 1229a(c)(7).
Here, the BIA properly denied Kaceli’s motion to reopen as
untimely because he filed it almost eight years after his
April 2001 final order of removal. See id.; 8 C.F.R.
§ 1003.2(c)(2).

     Although the time limits may be excused when the movant
alleges changed country conditions, 8 U.S.C.
§ 1229a(c)(7)(C)(ii), the BIA reasonably found that the
evidence Kaceli submitted merely “demonstrate[d] that there
continues to exist a high degree of conflict between
political parties in Albania.” Indeed, much of the evidence
Kaceli included with his motion was previously available or
reflected already ongoing civil strife in Albania rather
than a material change in country conditions. Substantial
evidence thus supports the BIA’s determination that Kaceli
failed to establish changed country conditions. See 8
C.F.R. § 1003.2(c)(2), (c)(3)(ii); see also Jian Hui Shao v.
Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

     Moreover, on the record before us we cannot conclude
that the BIA ignored any material evidence that Kaceli
submitted or that the BIA failed to provide a sufficient
explanation for its findings. Although the agency has an
obligation to consider all evidence relevant to an
applicant’s claim, it need not “expressly parse or refute on
the record each individual argument or piece of evidence
offered by the petitioner.” Jian Hui Shao, 546 F.3d at 169.
Here, given the BIA’s references to the documentation

                               2
submitted with the motion to reopen, it is apparent that the
BIA considered Kaceli’s evidence and made reasonable
findings based on the record. See Xiao Ji Chen v. U.S.
Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d Cir. 2006).
Additionally, because Kaceli received a full and fair
opportunity to present his claims, the BIA did not violate
his due process rights. See Li Hua Lin v. U.S. Dep’t of
Justice, 453 F.3d 99, 104-05 (2d Cir. 2006).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3